Citation Nr: 1046838	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness 
that results in a cardiovascular condition.  

2.  Entitlement to service connection for a right ankle 
condition.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for an undiagnosed illness 
that results in irritability, trouble concentrating, trouble 
sleeping, not feeling rested, balance problems, and painful 
joints and muscles.  
  
5.  Entitlement to service connection for irritable bowel 
syndrome.  

6.  Entitlement to a disability rating higher than 20 percent for 
left eye hyphema with traumatic glaucoma and cataract.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty with the Marine Corps from May 
18, 1983, to August 9, 1983, and with the Army from November 17, 
1990, to May 28, 1991, with additional inactive service.  He 
served in Southwest Asia during the Persian Gulf War from January 
1991 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from November 2005 and February 2007 rating decisions by 
the Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
bilateral tinnitus, a right ankle condition, an undiagnosed 
illness that results in a cardiovascular condition, and an 
undiagnosed illness that results in irritability, trouble 
concentrating, trouble sleeping, not feeling rested, and painful 
joints and muscles.  The November 2005 rating decision also 
denied entitlement to a rating higher than 10 percent for a left 
eye disorder.  In April 2007, the RO increased the Veteran's 
disability rating for a left eye condition to 20 percent, 
effective from the date of the claim based upon clear and 
unmistakable error (CUE) in the November 2005 rating decision.  
This appeal also comes from an April 2010 rating decision that 
denied a claim of service connection for irritable bowel 
syndrome.  

In August 2010, the Veteran testified during a hearing at the RO 
before the undersigned.  A transcript of that hearing is in the 
record.

Following the hearing, the Veteran submitted additional evidence 
in support of his claims and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) 
(2010).

The issues of service connection for a psychiatric 
disorder, bilateral hearing loss, and the issue of whether 
a June 1993 rating decision was clearly and unmistakably 
erroneous have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for bilateral 
tinnitus; entitlement o service connection for an undiagnosed 
illness that results in irritability, trouble concentrating, 
trouble sleeping, not feeling rested, balance problems, and 
painful joints and muscles; and service connection for irritable 
bowel syndrome, are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent medical evidence does not show the existence of 
a current cardiovascular disability, or medical evidence 
etiologically linking the appellant's complaints of shortness of 
breath with his military service or any incident therein.

2.  A right ankle disability, diagnosed as right ankle sprain, 
was incurred in service.

3.  Throughout the pendency of this appeal, the Veteran's left 
eye hyphema with traumatic glaucoma and cataract has been 
manifested by active pathology, to include floaters, a cataract, 
complaints of pain, redness, headaches, dryness, burning and 
stinging, requiring eye drops for treatment of glaucoma; and the 
left eye has an average contraction of 33 to 42 degrees with an 
equivalent visual acuity of 20/70 (6/21).  


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or aggravated 
by service, nor is it the result of an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2010).

2.  A right ankle disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2009); 38 C.F.R. § 3.303 
(2010).

3.  The criteria for a rating in excess of 20 percent for active 
left eye hyphema with traumatic glaucoma and cataract have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.75, 
4.76, 4.80, 4.83, 4.84a, Diagnostic Codes 6003, 6012, 6080 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that: (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in July 2005, March 2006, and March 2008; rating decisions 
in November 2005, February 2007, and March 2007; a statement of 
the case in July 2007; and a supplemental statements of the case 
in October 2008.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims herein 
decided, evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with evidence obtained, the evidence needed, 
and the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
the claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the May 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained medical examinations.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claim, and therefore the 
error was harmless).  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which 
is proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  That may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Also, certain chronic diseases, such as cardiovascular disease, 
will be presumed to have been incurred in service if manifested 
to a compensable degree of at least 10 percent within one year 
from the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Active military, naval, or air service includes any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2010).  Active duty for training is full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2010).

It follows from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  The 
definition of "active duty" any periods of inactive duty for 
training during which an individual becomes disabled or dies from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  38 
U.S.C.A. § 101(24) (West 2002).

However, presumptive periods do not apply to active duty for 
training or inactive duty training. Biggins v. Derwinski, 1 Vet. 
App. 474 (1991).  Therefore, the presumptive provisions may only 
be considered relative to the Veteran's period of active duty 
from May 18, 1983, to August 9, 1983, and from November 17, 1990 
to May 28, 1991.  38 C.F.R. §§ 3.307, 3.309 (2010).

Compensation may be paid to any Persian Gulf War Veteran 
suffering from a chronic disability resulting from an undiagnosed 
illness (or combination of undiagnosed illnesses).  38 U.S.C.A. § 
1117 (West 2002).  Those may include, but are not limited to, 
muscle pain, joint pain, neurologic signs or symptoms, and 
symptoms involving the respiratory system.  38 C.F.R. § 3.317(b) 
(2010).

The chronic disability must have manifested either during active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more no later than December 31, 2011, and must not be 
attributed to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Objective indications of a 
chronic disability include both signs, in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(b) (2010).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic fatigue 
syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) 
any other illness that the Secretary of VA determines meets the 
criteria in 38 C.F.R. § 3.317(a)(2)(ii) for a medically 
unexplained chronic multisymptom illness; or (C) any diagnosed 
illness that the Secretary determines in regulations prescribed 
under 38 U.S.C.A. § 1117(d) warrants a presumption of service-
connection.  38 C.F.R. § 3.317(a)(2)(i) (2010).  To date, VA has 
not identified any other medically unexplained chronic 
multisymptom illnesses for purposes of 38 C.F.R. § 3.317.

Accordingly, under those regulations service connection may be 
granted on a presumptive basis if there is evidence (1) that the 
claimant is a Persian Gulf Veteran; (2) who exhibits objective 
indications of chronic disability resulting from an undiagnosed 
illness, a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in 38 C.F.R. § 3.317(b); (3) which became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2010).

Notwithstanding the foregoing presumptive provisions, the Veteran 
is not precluded from establishing service connection for a 
disease claimed to be related to Gulf War service, as long as 
there is proof of such direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent with the facts 
shown in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Cardiovascular Condition as due to an Undiagnosed Illness

The Veteran contends that he developed a cardiovascular condition 
as a manifestation of an undiagnosed illness resulting from his 
service in Southwest Asia during the Persian Gulf War. 

The Veteran's service treatment records do not contain a 
complaint, finding, history or diagnosis consistent with any 
heart disability or any condition manifested by shortness of 
breath.  The Veteran's service personnel records show that he had 
service in the Southwest Asia Theater of operations during the 
Persian Gulf War.

In October 2004 the Veteran was seen by a private cardiologist 
for complaints of shortness of breath.  Stress testing produced 
excellent results and no abnormalities were noted.  The clinician 
reported testing results indicative of a very low risk for hard 
cardiac events.  

On VA examination in November 2006, the Veteran complained of 
shortness of breath and fluttering with physical exertion.  He 
denied chest pain.  On physical examination, no cardiovascular 
abnormalities were noted.  The examiner opined that there were no 
objective findings to explain the reported cardiovascular 
symptoms such as shortness of breath or fluttering.  

On cardiological evaluation in January 2008, the Veteran 
complained of palpitations, dyspnea, and reported a family 
history of coronary atherosclerotic disease.  Stress testing 
produced excellent results and no abnormalities were noted.  An 
echocardiogram revealed no abnormalities.  

In statements, the Veteran's spouse reported that the Veteran 
experiences shortness of breath on physical exertion.  In a 
witness statement in September 2009, an officer who served in the 
same company as the Veteran during the Gulf War, indicated that 
members of the company were required to take nerve gas 
prophylactic pyridostigimide bromide on a daily basis for a 
month's duration, as they were being subjected to ground attacks.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159 
(2010).

On the basis of the service medical records showing an absence of 
any finding of signs or symptoms consistent with a heart 
condition manifested by shortness of breath, the Board finds that 
a cardiovascular disorder manifested by shortness of breath was 
not affirmatively shown to have had onset during service and a 
showing of continuity after discharge is required to support the 
claim.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 338 C.F.R. 
§§ 3.303(a), 3.303(b) (2010).

Also the competent evidence contemporaneous with and after 
service does not show that a condition manifested by shortness of 
breath or a cardiovascular condition was observed during service, 
and the Board finds that the principles of service connection, 
pertaining to chronicity and continuity of symptomatology under 
do not apply.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2010).

After service, complaints of shortness of breath were first 
documented in 2004.  The period without documented complaints of 
shortness of breath, from 1991 to 2004, interrupts continuity and 
is persuasive evidence against a finding of a continuity of 
symptomatology.  38 C.F.R. § 3.303(b) (2010); Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The absence of documented 
symptoms constitutes negative evidence and opposes the claim.  
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).

Although the Veteran is competent to describe such symptoms as 
shortness of breath or an increased heart rate, the diagnosis of 
a cardiovascular condition and the medical causation are not 
subject to lay observation.  The determination as to the 
presence, type, and cause of cardiovascular condition is medical 
in nature and not capable of lay observation.  Savage v. Gober, 
10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Where, the determinative questions involve a medical diagnosis or 
causation, not capable of lay observation, medical evidence of an 
association or link between the current disability and continuity 
of symptomatology is needed and where a lay assertion on medical 
causation is not competent evidence, competent medical evidence 
is required to substantiate the claim.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).

As laypersons, neither the Veteran or his spouse are qualified 
through education, training, and expertise to offer opinions on a 
medical diagnosis that is not capable of lay observation, or on 
medical causation where a lay assertion of medical causation is 
not competent evidence.  Therefore, the Board finds that the 
statements from the Veteran and his spouse offered as proof of a 
cardiovascular disability are not competent evidence. 

Clinical testing, to include exercise stress testing and an 
electrocardiogram ruled out cardiac origin as the cause of the 
Veteran's reported symptoms.  In fact, private clinical records 
show that stress testing produced excellent results and the 
Veteran's risk for hard cardiac events was assessed as very low.  
Similarly, on VA examination in November 2006, no cardiovascular 
abnormalities were noted and the examiner opined that there were 
no objective findings to explain the reported cardiovascular 
symptoms such as shortness of breath or fluttering.  

In sum, the Board finds that the record does not contain evidence 
of a diagnosis pertaining to a condition manifested by shortness 
of breath.  There is no objective medical evidence of a 
cardiovascular disability, and on examination, there were no 
objective findings to support the Veteran's reported symptoms.  
In the absence of objective indications of a chronic disability, 
service connection is not warranted based on consideration of an 
undiagnosed illness.  38 C.F.R. § 3.317(a)(2)(ii) (2010).  
Therefore, in the absence of a diagnosis of a condition 
manifested by shortness of breath or a cardiovascular disorder, 
and in the absence of any pathology associated with the Veteran's 
complaints, service connection may not be granted.  Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress has 
specifically limited entitlement to service-connected benefits to 
cases where there is a current disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has also considered whether the Veteran's claim could 
be a claim for a disability due to an undiagnosed illness 
pursuant to 38 C.F.R. § 3.317.  However, the Board notes that the 
findings on the VA examination and the post-service clinical 
treatment records do not support the presence of any 
cardiovascular disability manifested by shortness of breath that 
could be due to any undiagnosed illness.  While the Veteran has 
complained of shortness of breath, fluttering with physical 
exertion, and palpitations, physical examination of the Veteran 
and clinical testing, to include an echocardiogram, did not 
provide any objective findings that would support a conclusion 
that there are objective indications of a chronic cardiovascular 
disability, nor have any such symptoms been otherwise attributed 
to an undiagnosed illness by competent evidence such that service 
connection could be warranted.  38 C.F.R. § 3.317 (2010).

The Board finds that the Veteran's claimed cardiovascular 
disability cannot be service connected as a disability due to an 
undiagnosed illness because it does not meet the criteria to be 
considered a disability.  Even were the Board to concede that the 
Veteran may have shortness of breath that is etiologically 
unexplained, that symptom has not caused any disability to the 
degree of 10 percent or more disabling.  Therefore, the Board 
finds that service connection as a disability due to an 
undiagnosed illness is not warranted.  38 C.F.R. § 3.317(a)(1)(i) 
(2010).  

The Board thus finds no medical basis to grant the Veteran's 
claim under either a direct or a presumptive theory of service 
connection.  Despite his statements that he currently has an 
undiagnosed illness that results in a cardiovascular disability 
due to his service in the Persian Gulf, as a layman without 
medical expertise or training, his assertions are not considered 
competent medical evidence and therefore will not be considered.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1991) (laypersons are not competent to render 
medical opinions, including concerning diagnosis or etiology of a 
condition claimed).

The Board may consider only competent, medical evidence to 
support its findings as to questions involving a medical 
diagnosis that is not capable of lay observation, and of medical 
causation where lay assertion on medical causation is not 
competent evidence.  In this case, the Board finds that the 
preponderance of the evidence shows that a cardiovascular 
disorder was not incurred in or aggravated by service, to include 
as due to undiagnosed illness.  As the preponderance of the 
evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Right Ankle Condition

The Veteran contends that he suffers from residuals of an in-
service right ankle sprain.  

The service medical records show that in July 1983, the Veteran 
reported a history of foot and ankle problems.  In August 1995, 
the Veteran incurred a right ankle sprain when he twisted his 
ankle while running during active duty for training.  X-rays 
taken at the time were negative for fractures.  

On VA examination in November 2006, the Veteran complained of 
daily pain in the right ankle.  The pain was relieved by sitting.  
He denied flare-ups in pain, swelling or locking.  He denied use 
of an ankle brace.  On examination, X-rays of the right ankle 
were normal.  There was no deformity, swelling, heat or 
tenderness, and the Veteran had full range of motion of the ankle 
without pain.  The examiner diagnosed right ankle sprain.  

Witness statements in 2007 and 2009, from acquaintances and 
family members, noted that the Veteran experienced joint pain and 
wore an ankle brace while playing sports.  He had been observed 
limping.  His spouse further stated that the Veteran's right 
ankle was continually swollen, painful, and stiff.  

In November 2008, a private clinician opined that the Veteran's 
right ankle pain was most likely caused by the August 1995 
service injury.  

While the service medical records document a right ankle sprain, 
the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a chronic 
right ankle disability and sufficient observation to establish 
chronicity during service and as chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is required 
to support the claim.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.303(b) (2010).

As for continuity, the Veteran is competent to describe symptoms 
of right ankle pain.  Layno v. Brown, 6 Vet. App. 465 (1994) (Lay 
testimony is competent evidence insofar as it relates to symptoms 
of an injury or disease.).  In written statements and testimony 
Veteran has described pain and swelling in his right ankle since 
service and currently.  The Board finds the Veteran's testimony 
credible on the question of continuity, however that does not end 
the analysis.

Because it does not necessarily follow that there is a 
relationship between the continuity of symptomatology and the 
Veteran's current right ankle disability, medical evidence is 
required to demonstrate such a relationship unless such a 
relationship is one for which a lay person's observation is 
competent.  Savage v. Gober, 10 Vet. App. 488 (1997) (on the 
question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where, the determinative questions involve a medical diagnosis or 
causation, not capable of lay observation, medical evidence of an 
association or link between the current disability and continuity 
of symptomatology is needed and where a lay assertion on medical 
causation is not competent evidence, competent medical evidence 
is required to substantiate the claim.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 
(2010).  

Here the competent medical evidence supports the Veteran's claim.  
On VA examination in November 2006, while the examiner found no 
objective findings of deformity, swelling, heat, or tenderness, 
the Veteran had full range of motion of the ankle without pain, 
and X-rays of the right ankle were normal, the examiner diagnosed 
right ankle sprain.  That examiner did not make any finding 
regarding whether the right ankle sprain was related to the 
Veteran's service.  In November 2008, a private clinician opined 
that the Veteran's right ankle pain was most likely caused by the 
in-service injury.  The Board finds that opinion persuasive and 
uncontroverted by competent evidence of record.  As there is a 
currently diagnosed right ankle disability that has been 
etiologically linked to an injury incurred in service, and as 
there is no evidence that contradicts that opinion, the Board 
finds that service connection for the Veteran's right ankle 
sprain is warranted.  

In light of the credible lay statements provided by the Veteran 
and because the competent medical evidence of record 
etiologically links the Veteran's right ankle sprain to service, 
the Board finds that the evidence is at least in equipoise such 
that reasonable doubt may be resolved in favor of the Veteran, 
and service connection for a right ankle disability is granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Increased Ratings

The Veteran has been in receipt of a 10 percent disability rating 
for active congestive or inflammatory glaucoma with cataract, and 
an additional 10 percent rating for limited unilateral field 
vision in the left eye.  The Veteran's combined disability rating 
is 20 percent for left eye hyphema with traumatic glaucoma and 
cataract.  The Veteran seeks entitlement to an additional rating 
of 10 percent for pain in the left eye.  

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating of the same disability under various diagnoses is to 
be avoided.  38 C.F.R. § 4.14.  However, the provisions regarding 
pyramiding do not preclude the assignment of separate ratings for 
separate and distinct symptomatology where none of the 
symptomatology justifying a rating under one diagnostic code is 
duplicative of or overlapping with the symptomatology justifying 
a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During the pendency of the appeal, the criteria for rating eye 
disabilities were amended.  However, because the Veteran filed 
this claim prior to December 10, 2008, the appeal will be 
considered under the old criteria.  73 Fed. Reg. 66543 (Nov. 10, 
2008). 

The Veteran's left eye disability has been rated under 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6012-6080 (2008).  Hyphenated 
diagnostic codes are used when a rating under one code requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned.  38 C.F.R. § 4.27 (2010).  The 
applicable criteria directs the rater to rate congestive or 
inflammatory glaucoma either for frequent attacks or under 
Diagnostic Code 6003 for iritis.  38 C.F.R. § 4.84a, Diagnostic 
Code Diagnostic Code 6012 (2008).

Diagnostic Code 6003 directs the rater to rate iritis based on 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  38 
C.F.R. § 4.84a (2008). 

Under Diagnostic Code 6080, unilateral field vision limited with 
the loss of the temporal half, loss of the nasal half, concentric 
contraction to 30 degrees but not to 15 degrees, concentric 
contraction to 45 degrees but not to 30 degrees, or concentric 
contraction to 60 degrees but not to 45 degrees, warrants a 10 
percent rating.  In unilateral cases, a 20 percent rating is 
assigned only when there is concentric contraction to 15 degrees 
but not to 5 degrees.  Homonymous hemianopsia and concentric 
contraction to 5 degrees in unilateral cases warrant a 30 percent 
evaluation.  38 C.F.R. § 4.84a (2008).

The methodology for calculating impairment of field of vision is 
contained in 38 C.F.R. § 4.76a, Table III (2008).  Under that 
code section, the correct diagnosis reflecting disease or injury 
should be cited.  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  The alternative 
ratings are to be employed when there is ratable defect of visual 
acuity, or a different impairment of the visual field in the 
other eye.  Concentric contraction resulting from demonstrable 
pathology to 5 degrees or less will be considered on a parity 
with reduction of central visual acuity to 5/200 (1.5/60) or less 
for all purposes including entitlement under 38 C.F.R. § 
3.350(b)(2); not, however, for the purpose of 38 C.F.R. § 
3.350(a).  Entitlement on account of blindness requiring regular 
aid and attendance will continue to be determined on the facts in 
the individual case.  38 C.F.R. § 3.350(c) (2010).

For cataracts, Diagnostic Code 6027 provides that preoperative 
traumatic cataracts will be rated on impairment of vision.  38 
C.F.R. § 4.84a (2008).  Ratings for central visual acuity 
impairment range from a noncompensable rating to 100 percent, 
depending on the degree of visual impairment.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2008).  In addition, the best 
distant vision obtainable after best correction by glasses will 
be the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 (2008).  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there in an enucleation or a serious cosmetic defect added to the 
total loss of vision.  38 C.F.R. § 4.80 (2010).

On VA eye examination in March 2004, the Veteran's corrected 
vision was 20/15 in the right eye, 20/20 in the left eye, and 
20/15 with both eyes.  The pupils were 3 millimeters bilaterally, 
with brisk reaction to light and accommodation with no apparent 
papillary defect.  The examiner found angle rescission for one 
clock hour area in the left eye at 6:00 o'clock position.  The 
examiner diagnosed traumatic angle recession of the left eye, 
cup/disk asymmetry, refractive error, immature cataract in both 
eyes, and color vision deficiency.  

The Veteran underwent a VA eye examination in August 2005.  
General symptoms included pain, redness, burning, stinging, and 
dryness in the left eye.  He also reported haloes and floaters.  
He denied any previous eye surgery or laser treatment.  There was 
no keratoconus, diplopia, ptosis, pinguecula, or pterygium.  Eye 
lenses had not been removed.  An early nuclear sclerotic cataract 
was noted.  Accommodation was normal.  The Veteran's uncorrected 
vision in the service-connected left eye was 20/400 and corrected 
vision 20/20-1.  The Veteran's uncorrected vision in the 
nonservice connected right eye was 20/400 and corrected vision 
was 20/20.  There was a visual field defect, with scattered 
scotoma in all quadrants of the left eye, not centrally located.  
The examiner noted cup disc asymmetry, with a large cup in the 
left eye.  The examiner diagnosed cataract.  

On VA visual field deficit test in September 2005, at the 8 
principal meridians, the Veteran's left eye field vision, in 
degrees, was:  temporally: 37; down temporally: 34; down: 35; 
down nasally: 36; nasally: 38; up nasally: 29; up: 25; and up 
temporally: 27.  Thus, the losses at each meridian, in degrees, 
were temporally: 48; down temporally: 51; down: 30; down nasally: 
14; nasally: 22; up nasally: 26; up: 20; up temporally: 28.  The 
loss total was 239, and, when that number is subtracted from 500 
and divided by 8, it reveals that the Veteran's average 
concentric contraction for the right eye was 33 degrees.  The 
equivalent visual acuity was 20/70 (6/21).  38 C.F.R. § 4.79, 
Diagnostic Code 6080 (2008).
 
A VA examination in January 2006 produced similar findings.  The 
Veteran's uncorrected and corrected vision in the service-
connected left eye was 20/400 and 20/20, respectively.  The 
Veteran's visual acuity with correction was 20/20 in both eyes.  
There was an early cataract in the left eye.  On clinical 
testing, the examiner noted that the visual field in the left eye 
showed marked contraction in all areas.  

On VA eye examination in March 2010, the Veteran complained of 
pain, and occasional "squiggly lines" in his field of vision.  
He denied flashes.  The examiner noted treatment with medication.  
The Veteran's corrected vision in the service-connected left eye 
was 20/20, and 20/20+3 in the right eye.  Humphrey Kinetic 16 
meridian visual fields plotted on Goldman Bowl Chart for the left 
eye, in degrees, were:  temporally: 64; down temporally: 60; 
down: 40; down nasally: 20; nasally: 42; up nasally: 35; up: 36; 
up temporally: 50.  In the right eye superior was 38 degrees, 
temporal was 75 degrees, inferior was 52 degrees, and nasal was 
52.  Visual field for the left eye revealed an average 
contraction of 42, an equivalent visual acuity of 20/70 (6/21).  
38 C.F.R. § 4.79, Diagnostic Code 6080 (2008).  The diagnosis was 
traumatic angle recession with secondary glaucoma in the left 
eye, cataracts in both eyes, congenital color deficiency, 
refractive error with presbyopia and vitreous floaters in both 
eyes.  

In statements and at the hearing, the Veteran complained of pain 
in the left eye, redness, headaches, dryness, burning and 
stinging.  He used eye drops for treatment of glaucoma.

Frequent attacks of inflammatory glaucoma of considerable 
duration with actual total disability are not shown in the 
evidence of record.  The VA examination reports noted that there 
were no periods of incapacitation due to eye disease.  Thus, the 
Board finds that a 100 percent rating during continuance of 
actual total disability is not for application.  38 C.F.R. § 
4.84a, Diagnostic Code 6012 (2008).  

The Veteran is in receipt of a 10 percent rating for continuance 
of active pathology of left eye hyphema with traumatic glaucoma 
and cataract.  In light of the Veteran's complaints of periodic 
symptoms such as pain, headaches, redness, dryness, burning and 
stinging, to suggest chronic disability with periods of active 
pathology, the Board finds that the currently assigned 10 percent 
rating for active pathology is appropriate.  Furthermore the 
Board finds that an increased rating is not warranted throughout 
the pendency of this appeal.  The record does not show episodic 
incapacity, rest requirements, or frequent attacks.  Therefore, 
the Board will analyze field vision loss and visual acuity 
impairment under Diagnostic Codes 6003(2008).  38 C.F.R. § 4.84a 
(2008).

Considering visual acuity impairment, on VA eye examination in 
March 2004, the Veteran's corrected vision was 20/15 with the 
right eye, 20/20 with the left eye.  In August 2005 the left eye 
had a corrected visual acuity of 20/20-1, and the nonservice 
connected right eye was 20/20.  In January 2006 corrected vision 
was 20/20 in both eyes, and in March 2010, corrected vision in 
the service-connected left eye was 20/20 and 20/20+3 in the right 
eye.  Accordingly, the Board finds that the Veteran does not meet 
the criteria for a compensable rating for central visual acuity 
impairment.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 
(2008).

The Board has reviewed the Veteran's medical records and finds no 
basis for a rating in excess of 10 percent for the service-
connected left eye disability under Diagnostic Code 6080.  VA 
visual field deficit tests in September 2005, and February 2010, 
found an average contraction of 33 to 42 degrees, with an 
equivalent visual acuity of 20/70 (6/21).  38 C.F.R. § 4.84a, 
Diagnostic Code 6080 (2008).  The evidence does not show 
concentric contraction to 15 degrees, concentric contraction to 5 
degrees, or homonymous hemianopsia.  The Veteran is service 
connection for only a unilateral disorder.  The Board is 
constrained by the criteria for unilateral disorders under 
Diagnostic Code 6080 (2008).

The weight of the evidence demonstrates that the Veteran is 
entitled to no more than a 10 percent rating for active glaucoma, 
and that he is entitled to no more than a 10 percent rating for 
limited unilateral field vision in the left eye.  The Board finds 
that the preponderance of the evidence is against the claim for 
increased ratings, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disabilities are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the service-connected 
disability with the established criteria.  38 C.F.R. § 
3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

Here, the rating criteria for the Veteran's left eye disability 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional or 
more severe symptoms, which have not been shown.  In this regard, 
there is no evidence that left eye hyphema with traumatic 
glaucoma and cataract causes unusual factors such as marked 
interference in employment or frequent hospitalizations.  
Therefore, the Board finds that the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is adequate.  Consequently, the Board finds that referral 
for extraschedular consideration is not warranted under 38 C.F.R. 
§ 3.321(b)(1) (2010).


ORDER

Service connection for an undiagnosed illness that results in a 
cardiovascular condition is denied.  

Service connection for a right ankle condition is granted.

A disability rating higher than 20 percent for left eye hyphema 
with traumatic glaucoma and cataract is denied.


REMAND

Additional development is needed prior to further disposition of 
the claims.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

The Veteran contends that he developed an undiagnosed illness 
that results in irritability, trouble concentrating, trouble 
sleeping, not feeling rested, balance problems, and painful 
joints and muscles, as a manifestation of an undiagnosed illness 
resulting from his service in Southwest Asia during the Persian 
Gulf War. 

Post-service, on VA examinations in January 2006 and November 
2006, physical examination and clinical testing revealed no 
abnormalities and a diagnosis was not provided.  The examiner 
explained that there were no objective findings to explain the 
Veteran's reported symptoms.  Additionally, the examiner noted 
that symptoms were too vague and the entire symptom complex could 
not be attributed to a single disability or a known clinical 
diagnosis.  A private clinician in July 2008 reported treating 
the Veteran since 2000 for numerous non-specific complaints, 
including fatigue and joint and muscle pain.  The clinician 
reported that previous examinations of the Veteran were 
inconclusive.  Thereafter in November 2008, the same clinician 
provided a statement indicating that the Veteran's complaints of 
irritability, fatigue, and painful muscle and joints, were at 
least as likely, a 50/50 probability, caused by or the result of 
the Veteran's service in the Gulf War.  Private treatment records 
also contain a diagnosis of osteoarthritis.  As the private 
clinician's findings are not supported by other evidence of 
record, to include VA examination reports, and as the clinician 
failed to diagnose any disability or provide a rationale in 
support of the opinion, and as the Veteran served in the 
Southwest Asia theater of operations during the Persian Gulf War, 
it remains unclear to the Board whether his complaints are 
attributable to a diagnosed illness, or if the etiology is 
undetermined, whether it is an undiagnosed illness for VA 
purposes.  38 C.F.R. §§ 3.317, 3.159 (c)(4) (2010). 

With respect to the Veteran's claim for service connection for 
tinnitus, the Veteran contends that he developed tinnitus in 
service due excessive noise exposure from small firearms, heavy 
weapons, and machinery.  The service medical records show that 
the Veteran injured his eye when a volleyball struck him in the 
head in April 1991.  In March 2008, a private clinician noted 
tinnitus with significant noise exposure during service and 
occupationally working as a law enforcement officer with 
significant exposure to firearms.  A VA clinical treatment note 
in April 2010 noted onset of tinnitus in service.  The Veteran is 
competent to report tinnitus because that requires only personal 
knowledge, not medical expertise, because it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
finds the evidence sufficient to trigger VA's duty to assist the 
Veteran by obtaining medical examination and opinion statements 
addressing the etiology of the Veteran's tinnitus.  38 C.F.R. § 
3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, a rating decision in April 2010, denied service 
connection for irritable bowel syndrome.  A May 2010 notice of 
disagreement indicated the Veteran's intent to appeal that 
determination.  The appellant has not been issued a statement of 
the case as to the issue of entitlement to service connection for 
irritable bowel syndrome.  Where a notice of disagreement has 
been filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to remand 
the issue for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case 
in response to the May 2010 notice of 
disagreement regarding the issue of 
entitlement to service connection for 
irritable bowel syndrome, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal on 
these issue.

2.  Schedule the Veteran for a VA examination 
for the purpose of ascertaining the etiology 
of the Veteran's complaints of irritability, 
trouble concentrating, trouble sleeping, not 
feeling rested, balance problems, and painful 
joints and muscles.  The examiner must review 
the claims file and the examination report 
should note that review.  All tests and 
studies deemed necessary by the examiner 
should be performed.  The examiner should 
reconcile the opinion with the other medical 
opinions of record, to include the January 
2006 and November 2006 VA examination reports 
and the November 2008 medical opinion.  The 
examiner should include a complete rationale 
for each opinion expressed.  The examiner is 
asked to provide the following opinions:

a)  Does the Veteran have objective 
indications (signs and non-medical 
indicators capable of independent 
verification) of a chronic disability 
(existing for six months or more) 
manifested by irritability?  If so, can 
that disability be attributed to any known 
medical causation, to include advancing 
age?

b)  Does the Veteran have objective 
indications (signs and non-medical 
indicators capable of independent 
verification) of a chronic disability 
(existing for six months or more) 
manifested by trouble concentrating?  If 
so, can that disability be attributed to 
any known medical causation, to include 
advancing age?

c)  Does the Veteran have objective 
indications (signs and non-medical 
indicators capable of independent 
verification) of a chronic disability 
(existing for six months or more) 
manifested by trouble sleeping?  If so, 
can that disability be attributed to any 
known medical causation, to include 
advancing age?

d)  Does the Veteran have objective 
indications (signs and non-medical 
indicators capable of independent 
verification) of a chronic disability 
(existing for six months or more) 
manifested by not feeling rested?  If so, 
can that disability be attributed to any 
known medical causation, to include 
advancing age?

e)  Does the Veteran have objective 
indications (signs and non-medical 
indicators capable of independent 
verification) of a chronic disability 
(existing for six months or more) 
manifested by balance problems?  If so, 
can that disability be attributed to any 
known medical causation, to include 
advancing age?

f)  Does the Veteran have objective 
indications (signs and non-medical 
indicators capable of independent 
verification) of a chronic disability 
(existing for six months or more) 
manifested by painful joints and muscles?  
Please specify which joints or muscles are 
affected.  If so, and for each joint or 
muscle affected, can that disability be 
attributed to any known medical causation, 
to include advancing age?

g)  For each known clinical diagnosis 
rendered in conjunction with the Veteran's 
claimed disorders, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that disorder is 
etiologically related to the Veteran's 
periods of active duty service.  The 
examiner must consider the Veteran's 
statements regarding continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

3.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
bilateral tinnitus.  The examiner should 
review the claims file and note that review 
in the examination report.  The examiner is 
asked to reconcile the opinion with the other 
medical opinions of record, to include the 
March 2008 clinical report from the M.M. 
Clinic.  The examiner should include a 
complete rationale for each opinion 
expressed.  The examiner should state whether 
it is it at least as likely as not (50 
percent probability or greater) that any 
current tinnitus was incurred in or 
aggravated by the Veteran's periods of active 
duty from May 18, 1983, to August 9, 1983, 
and from November 17, 1990 to May 28, 1991, 
to include the April 1991 head injury 
documented in the service medical records.  
The examiner must consider the Veteran's 
statements regarding continuity of 
symptomatology. Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).

4.  Then, readjudicate the claims.  If any 
action remains adverse to the Veteran, issue 
a supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


